DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/13/2022 in which claims 1-14 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 01/13/2022 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s Arguments/Remarks are addressed below. The claims 1-14 have not overcome the claim rejections as shown below.
Claims 1-14 are pending. 

Response to Arguments
Regarding amended independent claim 1, Applicant argues that “the communication though multiple antennas is carried out automatically in Lee each time a wired cable is connected though the connection of the electronic device. Lee does not determine the recited first mapping, Lee does not compare the recited first mapping with the recited second mapping and Lee does not determine whether the connection of the external device to the USB port has induced a deterioration of the quality of communications on the radio interface, each time the external device is connected to the USB port. Instead Lee performs communication through the multiple antennas regardless of whether the connection of the external device to the USB port has induced a deterioration of the quality of communications on the radio interface and regardless of the type of external device that is connected to the USB port”.
Examiner respectfully disagrees. Lee shows in Figures 5 and 9 that each time a wired connection (USB connection) is detected, the connection is either the maintained or switched between the corresponding antennas. Therefore, the switching to multiple antennas is not carried automatically each time a wired cable is connected through the connection of the electronic device or regardless of whether the connection of the external device to the USB port has induced a deterioration of the quality of communications.
Lee recites in [0137] ln 8-11 “data is transmitted/received to/from the external device through the USB connection, the processor 320 may determine that wireless communication performance is deteriorated due to the USB communication”. Lee further shows in Table 4 that the deterioration is determined/mapped as 2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm when the USB connection is detected and measured. Therefore, Lee discloses the recited first mapping.
	Lee further teaches that after detecting the USB connection to the external device, the performance of the wireless communication deteriorates (2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm) when compared with the performance of the communication using the LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm) (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4). Determining that the wireless communication deteriorates after detecting the USB connection indicates a comparison between the communication before the USB connection and after the USB connection. Thereby, Lee discloses the comparison between the performance of the wireless communication between the communication after the USB communication (the claimed first mapping) and before the USB communication (the claimed second mapping).
As discussed above, Lee teaches that the electronic device, after detecting the USB connection, determines that the wireless communication deteriorates (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4). The performance of the wireless communication before the USB connection has a throughput of 4369 Kbps and Max TIS of -99.7 dBm (Default_No USB 3.0), and after the USB connection has a throughput of 2107 Kbps and Max TIS of -92.1 dBm (2 ANT_USB 3.0). Furthermore, Lee recites in [0137] ln 8-11 “data is transmitted/received to/from the external device through the USB connection, the processor 320 may determine that wireless communication performance is deteriorated due to the USB communication”. Therefore, Lee discloses that the USB connection produces a deterioration in the performance of the wireless communication of the electronic device.
Applicant argues that “Lee performs communication through the multiple antennas… regardless of the type of external device that is connected to the USB port”. This argument is based on a feature (the type of external device that is connected to the USB port) not recited in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regrading amended independent claim 1, Applicant further argues that “Table 4 of Lee is not determined by the electronic device each time an external device is connected to the USB port to determine whether the connection of the external device to USB port has induced a deterioration of the quality of radio communications on the radio interface. Moreover, Table 4 of Lee is not determined by the electronic device prior to switching communication via the multiple antennas. Instead, Table 4 of Lee shows that the use of multiple antennas improves communication of the electronic device when an external device has been connected to the USB port. In other words, Lee does not perform the recited determining and comparing steps prior to using the multiple antennas, let alone each time an external device has been connected to the USB port”.
	Examiner respectfully disagrees. Lee recites in [0137] ln 8-11 “data is transmitted/received to/from the external device through the USB connection, the processor 320 may determine that wireless communication performance is deteriorated due to the USB communication”. Lee further shows in Table 4 that the deterioration is determined/mapped as 2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm when the USB connection is detected and measured. Determining that the wireless communication deteriorates after detecting the USB connection indicates a comparison between the communication before the USB connection and after the USB connection. Table 4 also shows the performance of the wireless communication before the USB connection to have a throughput of 4369 Kbps and Max TIS of -99.7 dBm (Default_No USB 3.0). Therefore, Lee determines the performance of the wireless communication before and after the USB connection, as shown in Table 4, in order to determine that the USB connection has induced a deterioration and perform further action to reduce the deterioration introduced by the USB connection.
	The performance of the wireless communication after the USB connection is determined via 2 ANT_USB 3.0. The comparison to determine the deterioration is performed based on Default_No USB 3.0 and 2 ANT_USB 3.0. These indicate that multiple antennas are being used during the deterioration determination due to the USB connection. The switching communication via multiple antennas (switch active antennas) refers to the selection of Better 2 ANT_USB 3.0 or 4 ANT_USB 3.0, which is after the determination of the performance of the wireless communication when the USB is connected, and after determining that the wireless communication deteriorates due to the USB connection.
Thus, based on the response to argument presented above, the amended independent claim 1 is rendered unpatentable. Independent claim 9 recited similar distinguishing features as claim 1, therefore is rendered unpatentable for at least the same reasons as independent claim 1. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities: 
Claim 7 recites in line 2 “said mapping” and it should be “said second mapping”.
Claim 9 recites in line 2 “analysing” and it should be “analyzing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0313715), hereinafter “Lee”.

As to claim 1, Lee teaches a method for managing at least one radio interface and at least one physical interface of a communicating apparatus (Lee, Fig. 4, [0084], Fig. 5, [0115], a method of an electronic device to perform communications via antennas and wired connection via USB), comprising: 
each time a peripheral is connected to said physical interface and after the peripheral is connected to said physical interface (Lee, Fig. 3, Fig. 5, [0115], [0159]-[0160], Table 4, the electronic device detects the USB connection to the external device), determining, by the communicating apparatus, a first mapping of a quality of radio communications on said radio interface, said first mapping being representative of the quality of radio communications achieved by said communicating apparatus on said radio interface when said peripheral is connected to said physical interface (Lee, Fig. 5, [0115], [0159]-[0160], Table 4, after detecting the USB connection to the external device, the electronic device determines that the performance of the wireless communication (i.e. 2 ANT) deteriorates due to the interference from the USB communication (i.e. 2 ANT_USB 3.0). Fig. 3, Fig. 9, [0137] ln 9-11, [0138]-[0139], the electronic device (processor 320) determines that the wireless communication performance is deteriorated due to the USB communication. The deterioration is determined/mapped as 2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm when the USB connection is detected and measured), 
after the peripheral is connected to said physical interface, comparing, by the communicating apparatus, the determined first mapping with second mapping of the quality of radio communications on said radio interface in the absence of said peripheral connected to said physical interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, after detecting the USB connection to the external device, the performance of the wireless communication deteriorates (2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm) when compared with the performance of the communication using the LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm). The communication using the LTE communication type (Default_No USB 3.0) is performed in the absence of the USB connection between the electronic device and the external device. The electronic device performs the comparison between the performance of the communication using the USB connection and before the USB connection is detected), and determining, by the communicating apparatus and based on said comparing, whether the connection of the peripheral to said physical interface has induced a deterioration of the quality of radio communications on said radio interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, after detecting the USB connection to the external device, the performance of the wireless communication deteriorates (2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm) when compared with the performance of the communication using the LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm). The electronic device performs the comparison between the performance of the communication using the USB connection and before the USB connection is detected, and determines that the wireless communication deteriorates due to the USB communication), and 
in the event of deterioration of said quality of radio communications resulting from said connection, modifying a first current operating configuration of said radio interface as a function of said determined mapping or a second current operating configuration of said physical interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, the electronic device determines that the performance of the wireless communication deteriorates due to the USB communication. Then, the electronic device switches the active antennas in accordance with the USB connection. The antenna configuration is changed to Better 2 ANT_USB 3.0 or 4 ANT_USB 3.1 in order to reduce the deterioration of the wireless communication performance).

As to claim 2, Lee teaches wherein said modification of the first configuration is chosen from a group comprising a change of radio channel and a change of radio band (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, the electronic device determines that the performance of the wireless communication deteriorates due to the USB communication. Then, the electronic device switches the active antennas in accordance with the USB connection. The antenna configuration is changed from 2 ANT_USB 3.0 to Better 2 ANT_USB 3.0 or 4 ANT_USB 3.1 in order to reduce the deterioration of the wireless communication performance. The device switches to a different antenna configuration with a different number of antennas or set of antennas (change in radio channel).

As to claim 7, Lee teaches further comprising before said determining, determining said mapping of the quality of radio communications on said radio interface in the absence of peripheral connected to said physical interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, before detecting the USB connection, the electronic device uses the LTE communication type through two antennas (Default_No USB 3.0) with throughput of 4369 Kbps and Max TIS of -99.7 dBm. The LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm) occurs before the USB is connected and detected).

As to claim 8, Lee teaches a non-transitory computer readable medium comprising a set of instructions which, when it is executed by a processor, is suitable for implementing the method according to claim 1 for managing at least one radio interface and at least one physical interface of a communicating apparatus (Lee, Fig. 3, [0060]-[0076], Fig. 4, [0084]-[0085], [0171], Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, the electronic device includes a memory (i.e. 330 in Fig. 3, 430 in Fig. 4) that stores instruction executed by a processor (i.e. 320 in Fig. 3, 410 in Fig. 4) to perform the functions of the electronic device as discussed above for claim 1).

As to claim 9, Lee teaches a device for managing at least one radio interface and at least one physical interface of a communicating apparatus (Lee, Fig. 4, [0084], Fig. 5, [0115], an electronic device performing communications via antennas and wired connection via USB), comprising an analysing system adapted to (Lee, Fig. 3, [0060]-[0076], Fig. 4, [0084]-[0085], [0171], the electronic device includes a processor, memory, communication interface, RF Modules, etc. to perform the functions of the electronic device), each time a peripheral is connected to said physical interface and after the peripheral is connected to said physical interface (Lee, Fig. 3, Fig. 5, [0115], [0159]-[0160], Table 4, the electronic device detects the USB connection to the external device), determine a first mapping of the quality of radio communications on said radio interface, said first mapping being representative of the quality of radio communications achieved by said communicating apparatus on said radio interface when said peripheral is connected to said physical interface (Lee, Fig. 5, [0115], [0159]-[0160], Table 4, after detecting the USB connection to the external device, the electronic device determines that the performance of the wireless communication (i.e. 2 ANT) deteriorates due to the interference from the USB communication (i.e. 2 ANT_USB 3.0). Fig. 3, Fig. 9, [0137] ln 9-11, [0138]-[0139], the electronic device (processor 320) determines that the wireless communication performance is deteriorated due to the USB communication. The deterioration is determined/mapped as 2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm when the USB connection is detected and measured), and a processor configured to (Lee, Fig. 3, [0060]-[0076], Fig. 4, [0084]-[0085], [0171], Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, the electronic device includes the memory (i.e. 330 in Fig. 3, 430 in Fig. 4) that stores instruction executed by the processor (i.e. 320 in Fig. 3, 410 in Fig. 4) to perform the functions of the electronic device), after the peripheral is connected to said physical interface, compare the first mapping with second mapping of the quality of radio communications on said radio interface in the absence of said peripheral connected to said physical interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, after detecting the USB connection to the external device, the performance of the wireless communication deteriorates (2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm) when compared with the performance of the communication using the LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm). The communication using the LTE communication type (Default_No USB 3.0) is performed in the absence of the USB connection between the electronic device and the external device. The electronic device performs the comparison between the performance of the communication using the USB connection and before the USB connection is detected), to determine, based on said comparing, whether the connection of the peripheral to said physical interface has induced a deterioration of the quality of radio communications on said radio interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, after detecting the USB connection to the external device, the performance of the wireless communication deteriorates (2 ANT_USB 3.0 with throughput of 2107 Kbps and Max TIS of -92.1 dBm) when compared with the performance of the communication using the LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm). The electronic device performs the comparison between the performance of the communication using the USB connection and before the USB connection is detected, and determines that the wireless communication deteriorates due to the USB communication), and, in the event of deterioration of said quality of radio communications resulting from said connection, to trigger a modification of a first current operating configuration of said radio interface as a function of said determined mapping or a second current operating configuration of said physical interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, the electronic device determines that the performance of the wireless communication deteriorates due to the USB communication. Then, the electronic device switches the active antennas in accordance with the USB connection. The antenna configuration is changed to Better 2 ANT_USB 3.0 or 4 ANT_USB 3.1 in order to reduce the deterioration of the wireless communication performance).

As to claim 10, Lee teaches communicating apparatus comprising at least one radio interface, at least one physical interface, and a management device according to claim 9 (Lee, Fig. 3, [0060]-[0076], Fig. 4, [0084]-[0085], [0171], the electronic device includes a communication module with RF module, cellular module, etc., a USB interface, HDMI interface, etc., and a processor, memory, etc.).

As to claim 11, Lee teaches wherein said second mapping is representative of a background noise or a throughput on each band of frequencies that is usable by the communicating apparatus in transmission/reception, as a function of the frequency, or both (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, the electronic device uses the LTE communication type through two antennas (Default_No USB 3.0) with throughput of 4369 Kbps and Max TIS of -99.7 dBm. [0007]-[0008], Table 1, [0042], the LTE includes different bands that the electronic device uses via the corresponding antennas. The performance of the wireless communication is also determined with respect to the absence and induced noise provided by the USB connection for the corresponding LTE Bands. [0068], Signal-to-Noise Ratio (SNR) is also used as a measurement for the wireless communication as a reference value).

As to claim 12, Lee teaches wherein said second mapping is representative of the background noise (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, the electronic device uses the LTE communication type through two antennas (Default_No USB 3.0) with throughput of 4369 Kbps and Max TIS of -99.7 dBm. [0007]-[0008], Table 1, [0042], the LTE includes different bands that the electronic device uses via the corresponding antennas. The performance of the wireless communication is also determined with respect to the absence and induced noise provided by the USB connection for the corresponding LTE Bands. [0068], Signal-to-Noise Ratio (SNR) is also used as a measurement for the wireless communication as a reference value).

As to claim 13, Lee teaches wherein said second mapping is determined prior to connecting the peripheral to said physical interface (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, before detecting the USB connection, the electronic device uses the LTE communication type through two antennas (Default_No USB 3.0) with throughput of 4369 Kbps and Max TIS of -99.7 dBm. The LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm) occurs before the USB is connected and detected. [0007]-[0008], Table 1, the sensitivity is determined also before and after the USB connection).

As to claim 14, Lee teaches wherein said second mapping is predetermined by a manufacturer of the communicating apparatus (Lee, Fig. 3, Fig. 5, [0115], Fig. 9, [0137] ln 9-11, [0138]-[0139], [0159]-[0160], Table 4, before detecting the USB connection, the electronic device uses the LTE communication type through two antennas (Default_No USB 3.0) with throughput of 4369 Kbps and Max TIS of -99.7 dBm. The LTE communication type (Default_No USB 3.0 with throughput of 4369 Kbps and Max TIS of -99.7 dBm) occurs before the USB is connected and detected. The Default indicates that the quality value is predefined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0313715), hereinafter “Lee” in view of Kim et al. (US 2016/0321206), hereinafter “Kim”.

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 3, further comprising, in the event of impossibility of changing a radio channel used, determining if it is possible to carry out a change of a radio band used, and in the affirmative the change of radio band is carried out.

As to claim 3, Kim teaches further comprising, in the event of impossibility of changing a radio channel used, determining if it is possible to carry out a change of a radio band used, and in the affirmative the change of radio band is carried out (Kim, [0083]-[0084], Fig. 3A, [0088]-[0089], Figs. 9-12, [0155]-[0163], [0173], it is determined a change of antenna operation to disconnect the main antenna and connect the sub antenna, where the main antenna supports a wireless frequency band and the sub antenna supports a similar band as the main antenna or an additional wireless frequency band. This is performed in the event that the electric field state is compared with a specific condition (i.e. less than) , for example “when a peripheral wireless situation is poor, that is, less than a specified size, the electronic device 100 may check whether a wireless signal reception intensity is less than a specified size”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Ki, in order to improve a normal operation and quality deterioration of a wireless communication interface by minimizing or removing interference between a USB communication interface operation and a wireless communication interface operation (Kim, [0237]).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 4, wherein said modification of the second configuration is chosen from a group comprising a restraint of said physical interface and a deactivation of said physical interface.

As to claim 4, Kim teaches wherein said modification of the second configuration is chosen from a group comprising a restraint of said physical interface and a deactivation of said physical interface (Kim, Fig. 4-6, [0041]-[0044], [0060], [0082], [0193], [0237], the electronic device pauses or terminates the wired communication with the USB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Ki, in order to minimize interference between a USB communication interface operation and a wireless communication interface operation (Kim, [0006]-[0007]).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 4, further comprising, in the presence of said deterioration, of an impossibility of modifying said first configuration and of an operating priority of said radio interface, restraining said physical interface, and if this does not make it possible to improve said quality of radio communications said physical interface is deactivated.

As to claim 5, Kim teaches further comprising, in the presence of said deterioration, of an impossibility of modifying said first configuration and of an operating priority of said radio interface, restraining said physical interface (Kim, Fig. 4-6, [0041]-[0044], [0060], [0082], [0193], [0237], Fig. 7, [0142], Fig. 9, Fig. 11, the USB connection is paused when the electric field situation is middle or weak electric field situation of less than a specified condition. The USB communication is deactivated based on the wireless communication function execution via corresponding antenna. The main antenna and/or sub antenna are used when the USB communication is deactivated), and if this does not make it possible to improve said quality of radio communications said physical interface is deactivated (Kim, Fig. 4-6, [0041]-[0044], [0060], [0082], [0193], [0237], Fig. 7, [0142], Fig. 9, Fig. 11, the USB connection is terminated when an electric field situation is less than a specified condition or an electric field situation of less than a specified condition is maintained for greater than a specified time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Ki, in order to minimize interference between a USB communication interface operation and a wireless communication interface operation (Kim, [0006]-[0007]).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 6, further comprising choosing an operating priority of said radio interface or of said physical interface by a user of said communicating apparatus before said connection of the peripheral to said physical interface.

As to claim 6, Kim teaches further comprising choosing an operating priority of said radio interface or of said physical interface by a user of said communicating apparatus before said connection of the peripheral to said physical interface (Kim, Fig. 12, [0187]-[0194], the antenna is chosen based on the item selected from the options provided to the user via the screen of the electronic device, such as the sub antenna is selected for wireless communication function and not the main antenna, or both antennas are selected).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Ki, in order to minimize interference between a USB communication interface operation and a wireless communication interface operation (Kim, [0006]-[0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada et al. U.S. Patent Application Pub. No. 2011/0105049 - Radio communication apparatus, radio communication method, and recording medium recording radio communication control program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473